Citation Nr: 1531302	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  05-34 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left shoulder, to include a total rating based on unemployability. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic pain syndrome.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for nerve damage to the left arm, claimed as secondary to the service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from May 1971 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which increased the rating from noncompensable to 10 percent disabling, effective October 18, 2004, the date of  claim.  The Veteran perfected an appeal of the January 2005 rating decision, seeking a higher rating.  The case was subsequently transferred to the RO in Montgomery, Alabama. 

In an October 2007 rating decision, the RO increased the rating for the left shoulder from 10 percent to 30 percent disabling, effective October 18, 2004.

The record raises the issue of entitlement to a total rating based on unemployability (TDIU) due to the Veteran's service-connected left shoulder disability alone.  The Board has jurisdiction over this claim because it is a component of his claim for a higher rating for his service-connected left shoulder disability.

In June 2008, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the proceeding is of record. 

In an October 2008 decision, the Board denied the Veteran's claim for a higher rating for his service-connected left shoulder disability.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2009, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

In an October 2009 decision, the Board remanded the Veteran's claim for additional development. 

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran has raised claims for entitlement to service connection for diabetes mellitus, for hepatitis C, to reopen a claim of entitlement to service connection for hypertension, and for aid and attendance (A&A).  These claims have not been adjudicated by the RO and are hereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Veteran's claim is decided.  Specifically, an examination and opinion are necessary, for the reasons discussed below.  In addition, outstanding treatment records must be obtained and associated with the record.  

With respect to the increased rating claim, the evidence most recently received by the Veteran includes VA outpatient treatment records dated in September 2013.  The record notes the Veteran's report of "severe" left shoulder pain.    

When there is evidence that a disability has worsened since the last VA compensation examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given that the most recent VA examination to assess the Veteran's left shoulder was conducted over three years ago in January 2011 and that his symptoms may have worsened, as evidenced by the aforementioned treatment record, the Board finds that the case must be remanded for a new VA examination to determine the current degree of severity of the Veteran's left shoulder disability.

With respect to the issue of entitlement to a TDIU, a January 2006 VA examiner stated, "with his problems with joint pains especially knees, shoulders and lumbar spine, he may be unable to obtain sustainable employment..." In a January 2010 private treatment record, the physician noted the Veteran's chronic pain of the knees, back and left shoulder, and indicated that the Veteran was "personally disabled" since 2002.  

The Board last reviewed the case in October 2009, and in compliance with the July 2009 Joint Motion, remanded the issue of entitlement to a TDIU for a VA examination in order to determine the impact of the Veteran's service-connected left shoulder disability on his employability.  The Veteran underwent such examination in August 2011.  The examiner noted a diagnosis of left shoulder degenerative disc disease, and stated that the Veteran was "capable of sedentary to light or moderate duty employment based on his nonservice connected conditions."    
The Board finds such opinion inadequate to adjudicate the clam.  In this regard, service connection is only in effect for the left shoulder.  Thus, on remand, a VA opinion that addresses the effect of the Veteran's service-connected left shoulder disability on his ability to work, without consideration of any impairment caused by nonservice-connected disabilities, is necessary.  Friscia v. Brown, 7 Vet. App. 294 (1994); Stegall v. West, 11 Vet. App. 268 (1998).
  
Moreover, the Board notes that the Veteran's service-connected disability currently does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  Thus, if the evidence shows that the Veteran's service-connected disability precludes him from securing and following a substantially gainful occupation, but he still does not meet the schedular requirements of section 4.16(a), the originating agency should consider on remand whether referral for consideration of a TDIU on an extra-schedular basis is warranted under section 4.16(b).  

In addition, in March 2011, the Veteran submitted an Authorization and Consent to Release Information to VA indicating that he received treatment from J.C., M.D. for his left shoulder disability from 2007 to the present.  In a May 2011 letter, the originating agency requested such records from J.C.  In July 2011, the Veteran's representative requested that VA inform the Veteran as per 38 C.F.R. § 3.159(e), if such records could not be obtained.  To date, the aforementioned medical records have not been obtained and associated with the record, and the Veteran has not been informed of their unavailability.  Therefore, the originating agency must obtain the private records from Dr. J.C. identified by the Veteran, and associate them with the record.  38 U.S.C.A. § 3.159(c)(1).  If such records cannot be obtained, the Veteran must be informed of this fact. 38 C.F.R. § 3.159(e).   

The record contains VA outpatient treatment records to September 2013; thus, VA must obtain any VA outpatient treatment records from September 2013 to the present, and associate them with the claims file.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board notes that the RO denied entitlement to service connection for a psychiatric disorder, to include PTSD, to service connection for chronic pain syndrome, and found no new and material to reopen a claim of service connection for left arm nerve damage in a March 2012 rating action.  In January 2013, the Veteran's representative submitted a notice of disagreement with these denials.  To date, the RO has not issued a statement of the case (SOC) on these claims.  This must be done.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a SOC on the issues of entitlement to service connection for a psychiatric disorder, to include PTSD, to service connection for chronic pain syndrome, and whether new and material to reopen a claim of service connection for left arm nerve damage has been presented.  Inform the Veteran and his representative that a timely substantive appeal must then be submitted in order for these issues to be returned to the Board for appellate consideration.

2.  The RO or the AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO or the AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO or the AMC must obtain the Veteran's private treatment records from (1) Dr. J.C., M.D. located in Saraland, Alabama and (2) the complete VA outpatient treatment records from the VA Medical Center in Mobile, Alabama dated in September 2013 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO or the AMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO or the AMC.  If, after making reasonable efforts to obtain named records the RO or the AMC is unable to secure same, the RO or the AMC must notify the Veteran and (a) identify the specific records the RO or the AMC is unable to obtain; (b) briefly explain the efforts that the RO or the AMC made to obtain those records; (c) describe any further action to be taken by the RO of the AMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the RO or the AMC must arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the severity and manifestations of his service-connected left shoulder disability, and the impact of such disability on his employability.  The claims files and any pertinent electronic evidence in Virtual VA and VBMS that is not contained in the claims files should be made available to and reviewed by the examiner.

All evaluations, studies, and tests deemed to be necessary should be accomplished.  

In addition, the examiner should provide an opinion concerning the impact of the service-connected left shoulder disability on the Veteran's ability to work, to include whether it is sufficient by itself to preclude him from securing and following a substantially gainful occupation.  In providing the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the examiner should explain why.

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Thereafter, the RO or the AMC should readjudicate the issue on appeal, to include consideration of whether the TDIU claim should be referred for extra-schedular consideration.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded the requisite period of time to respond before the claims files are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




